ALLOWANCE
Claims 1-3, 7-14, and 18-26 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 12, and 21:
The prior art of record broadly discloses storing user interactions with a webpage, using rules to extract feature sets, validating the user and storing interaction data only upon validation, and feeding interaction data to a model to generate scores and determine what recommendations to make to the user.
However, the prior art of record does not explicitly teach validating the user based on authentication tokens and further proceeding obtaining a set of rules from the model rules database and generating an analyzed dataset, for each of the selected set of entries, wherein the analyzed dataset includes a portion of the interaction data and additional parameters which are calculated using the first interaction data and the obtained analysis rules, which is then provided to a predictive model to determine a recommendation for the user interface.  The prior art fails to disclose or suggest the above-emphasized limitations recited in the independent claims, particularly in the combination of steps/features required by claim 1 (and similarly, independent claims 12 and 21).  Therefore, for reasons discussed above, it is concluded that the claimed subject matter, when considered as a whole, is allowable over the prior art of record.


Therefore, the above limitations, in the specific combinations as recited in the independent claims 1, 12, and 21, define patent ability of the claims over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145